Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 3/9/2022: 
The 35 U.S.C. 112(b) rejections have been dropped in view of amendments.  Claims 24-43 are allowed.
Allowable Subject Matter
Claims 24-43 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 24, 40, and 43:
U.S. Publication No. 20200344174to Zou et al disclose in Figures 1-7 a method performed by a transmitter (BS 120) for transmitting a RLC SDU to a receiver (UE 111/112/113) in wireless communication with the transmitter, the method comprising: 
Transmitting a plurality of segments to the receiver, each of said segments (PDUs) comprising one or more bytes of the SDU.  BS 120 segments a SDU into multiple segments of PDUs, wherein each of the PDUs are associated with sequence numbers and transmitted to UE 111/112/113 and wherein each of the PDUs comprises bytes of the SDU.
Receiving at least one NACK from the receiver identifying a corresponding negatively acknowledged segment, wherein each negatively acknowledged segment comprises one of the plurality of transmitted segments for which the transmitter received the NACK (PDU was not received).  UE 111/112/113 receives the PDUs and attempts to reassemble the PDUs into the SDU.  Based on the PDUs received, UE 111/112/113 may transmit a NACK to BS 120 if the PDU was not received (Section 0018).

Generating at least one retransmission packet … Upon receiving the NACK, BS 120 requests UE 111/112/113 to retransmit the PDU that was not received and UE 111/112/113 generates the PDU to retransmit (Sections 0022, 0024, 0031, 0040, 0054, 0055).
Transmitting the at least one retransmission packet to the receiver.  UE 111/112/113 retransmits the packet that was not received to BS 120 (Sections 0022, 0024, 0031, 0040, 0054, 0055).  Refer to Sections 0018-0064.
Zou et al do not disclose generating at least one retransmission packet … each of the at least one retransmission packets comprising a header and at least one of the negatively acknowledged segments.
U.S. Publication No. 20180254826 to Jungnickel et al disclose in Section 0054 wherein a receiver has to retransmit a packet, the receiver retransmits a packet including only the preamble and the header with the NACK message.

However, none of the prior art disclose the limitations “identifying a gap segment adjacent to at least one of the negatively acknowledged segments, said gap segment comprising at least one non-negatively acknowledged segment; generating at least one retransmission packet responsive to a size of the gap segment, each of the at least one retransmission packets comprising a header and at least one of the negatively acknowledged segments”, and can be logically combined with Zou et al and Jungnickel et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20190052409 to Kainulainen et al disclose that a UE transmits or receives a status report message that includes a NACK SN, field and multiple different sets of segment offset SO fields related to the NACK SN field, the different sets of SO fields indicate different respective SDU portions that have been detected as lost; the different respective SDU portions may be portions of the same SDU with a SN indicated by the NACK SN field.  Refer to Sections 0050-0137.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/Christine Ng/
Examiner, AU 2464
March 14, 2022